MANDATE

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-11-00352-CR

                             CURTIS LEE JOHNSON, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

      Appeal from the 208th District Court of Harris County (Tr. Ct. No. 1178448).

TO THE 208th DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

         Before this Court, on the 4th day of November, 2014, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
       The cause heard today by the Court is an appeal from the judgment signed by the
court below on October 19, 2009. After inspecting the record of the court below, it is the
opinion of this Court that there is no reversible error in the judgment. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the judgment of the court below be
affirmed.

         The Court orders that this decision be certified below for observance.

         Judgment rendered November 4, 2014.
       Per curiam opinion delivered by panel consisting of Justices Massengale,
       Brown, and Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




January 23, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT